 PAOLO'S CONTINENTAL RESTAURANT, INC.557Paolo's Continental Restaurant,Inc. and Local JointExecutive Board,Hotel,Restaurant&BartendersInternationalUnion,Local Nos. 180 and577, AFL-CIO, Petitioner.' Case 20-RC-11460September26, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, executed by the parties and ap-proved by the Regional Director on July 10, 1973, anelection by secret ballot was conducted on August 9,1973, under the direction and supervision of the Re-gional Director for Region 20 among the employeesin the unit found appropriate. Objections to that elec-tion were filed by the Petitioner on August 13, 1973,and thereafter the Employer and the Petitioner en-tered into a stipulation to set aside the election, whichwas approved by the Regional Director on September27, 1973.On October 18, 1973, a rerun election was conduct-ed. At the conclusion of the election, the parties werefurnished a tally of ballots which shows that of ap-proximately 51 eligible voters, 25 cast votes for Peti-tioner, 18 cast votes against Petitioner, 5 votes werechallenged, and 2 ballots were void. The challengedballots were insufficient to affect the results of theelection.On October 26, 1973, the Employer filedtimely objections with the Board.2 On November 30,1973, the Regional Director issued his Report on Ob-jections, to which the Petitioner timely filed excep-tions.Thereafter, on March 15, 1974, the Board issued itsOrder Directing Hearing in which it remanded to theRegional Director all the objections raised by the Em-ployer for the purpose of holding a hearing on allthose objections. It was further ordered that the Hear-ing Officer designated to conduct the hearing shouldthereafter issue a report on those objections with rec-ommendations to the Board as to their proper disposi-tion, and the parties were given leave to file exceptionsto the Hearing Officer's report.A hearing was thereafter held on April 11, 1974,before Hearing Officer Gerald M. Cole, and, on May1 Incorrectlydesignated as "Petitioners"in the RegionalDirector's Reporton Objections, our OrderDirecting a Hearing,and the Hearing Officer'sRe,Port andRecommendations.At the hearing conducted on April 11,1974, the Petitioner contended thatthe Employers objectionswere untimely filed with the Board.The Board inits orderdirectingthat hearing had specifically found at In.Iof that orderthat theobjectionshad been timely filed. Consequently,we reject thePetitioner's argument as raised at the hearing herein.16, 1974, the Hearing Officer issued his Report andRecommendation, pertinent parts attached heretoand marked "Appendix A," in which he recommend-ed that all of the Employer's objections, i.e., Objec-tions 1 A, 1 B(i), (ii), and (iii), 1 C, 1 D, 2, 3, and 4 beoverruled and that a Certification of Representativebe issued to the Petitioner. Thereafter, the Employerfiled timely exceptions 3 to the Hearing Officer's re-port and the Petitioner filed a timely statement ofopposition to the Employer's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All regular full-time and regular part-time em-ployees of the Employer at its Campbell, Califor-nia,restaurant;excludingofficeclericalemployees, confidential employees,managerialemployees, musicians, guards, and supervisors asdefined in the Act.5.The Board has considered the Hearing Officer'sreport and recommendations, the Employer's excep-tions and brief, the Petitioner's statement, and theentire record in the case and hereby adopts the Hear-ing Officer's findings,4 conclusions,' and recommen-dations.63The Petitioner contends that sincethe Employer's exceptions were notmailed from San Jose,California,until May 28, 1974, it is unlikely they werereceivedby the BoardinWashington,D.C., onor beforeMay 29, 1974, thelast day fortimely filing and should therefore be striken.The exceptions werein fact received by the Board in Washington on May 29,were thereforetimely,and have been fully considered.4 In the absence of exceptions, we adoptproformatheHearing Officer'srecommendations on Objections I B (ii), 2, and 3.3 Since we agree with the HearingOfficer'srecommendation that thePetitioner's letter did not contain any material misrepresentations warranting ithe setting aside of the rerun election, we find it unnecessary to pass on hisfurther recommendation that the Employer had an adequate opportunity torespond to the letter.We agree with the Hearing Officer's recommendations for the reasons hesets forth thatthe Employer's objectionsbe overruled.Although the HearingContinued 558DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Local Joint ExecutiveBoard,Hotel,Restaurant&Bartenders InternationalUnion,Local Nos.180 and 577,AFL-CIO,and that,pursuant to Section 9(a) of the National Labor Rela-tions Act,as amended,the said labor organization isthe exclusive representative of all the employees in theunit found appropriate herein for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment,or other conditions of employ-ment.MEMBERKENNEDY,dissentingin part:Idisagreewithmy colleagues' finding that thePetitioner's letter did not contain any material mis-representations warranting the setting aside of the re-run election. That letter, a copy of which is attachedhereto, statedinter alia:Even more important, if the Union wins the elec-tion you may have both the Union's Plans and youremployer's.That's right, dual coverage! Why? Be-cause under federal law an employer cannot takeback what he has already given after an election!If the union wins those of you who are coveredcan keep your employer's plan, plusalleligibleemployees will be covered by the Union insur-ance as well once the contract is signed. Youcan't lose by voting Union. You can only gain!*Officer did not specifically so state, it is clear from his report that he consid-ered the last paragraph of Petitioner's letter attached hereto and markedAppendix B in conjunction with his analysis of the various objections of theEmployer.In agreeing with the Hearing Officer,we note additionally, withrespect to the benefits promised the employees if the Union won, that em-ployees are generally able to understand that a union cannot obtain benefitsautomatically by winning an election, but must seek to achieve them throughcollective bargaining.Further,to the extent that Petitioner's letter stated thatthe Employer could not takeawaythat which it hud given before the election,this merely expressed the legal opinion of Petitioner,one the employees couldevaluate, and one devoid of any threats or other elements of intimidation orgross and deliberate misrepresentations peculiarly within the knowledge ofthe Petitioner. We thus agree with the Hearing Officer that Petitioner's letterwas permissible campaign propaganda.SeeThe Smith Company, successor toRepublic Corporation Marketing Services,192 NLRB 1098(see objection I at1101) (1971);American Radiator&StandardSanitaryCorporation,PacificOrder Handling Division,120 NLRB 1347 (1958).Even assuming that the letter was objectionable under theHollywoodCeramicsrule(Hollywood Ceramics Company, Inc.,140 NLRB 221 (1962) ),Member Penello would not set the election aside because,for the reasonsexpressed in his dissent inMedical Ancillary Services,Inc., 212 NLRB No.80 (1974),he would overruleHollywoodCeramicsand limit Board interven-tion to cases along the line ofUnited Aircraft Corporation,Pratt & WhitneyAircraft Division,103 NLRB 102 (1953), which involvedintentionaltrickerywhich the voters could have no reason to suspect and no reason to check forauthenticity.For thepriceof a cup of coffee a dayemployeescan have the Union Hospital-Medical,Dental,Drug,LifeInsurance,and Pension coverage (inaddition to your present employer coverage) de-scribed above.Clearly, the language of the letter speaks for itself.The only conclusion that the average employee woulddraw from reading the above-quoted paragraphs wasthat the employees would automatically be entitled asa legal right to have dual coverage by both theEmployer's insurance plan and the Union's if theUnion won the election. As coverage under a healthand welfare plan such as the Petitioner's is not derivedfrom its representative status alone, but can only re-sult from negotiations with an employer, and as con-tinuation of an existing employer plan is also subjectto negotiation, I agree with the Regional Director'sconclusion that the Union's letter contained substan-tialmisrepresentations of fact. Inasmuch as this letter,which was the sole contact between the Union and allof the Employer's employees prior to the election,raised the health insurance plan as the primary issueof the election, I cannot accept the Hearing Officer'scharacterizationofthesemisrepresentationsas"merely expressions of a partisan viewpoint," or "ca-pable of being evaluated by employees as typical cam-paign propaganda." The claim that the Employer maynot withdraw its plan after the election is an interpre-tation of the law which an employee would reason-ably believe was within the knowledge of the Union,and it is unrealistic to expect the employees to ade-quately evaluate such purportedstatementsof the lawwhich imply that a union's election victoryper secon-fers on the employees increased benefits paid by theemployer.Further, the Hearing Officer recited no facts orrationale in support of his conclusionary finding that,should the Board find that the Petitioner's letter con-tained material misrepresentations, the Employer hadan adequate opportunity to communicate with em-ployees to remove any confusion among the employ-ees thatmight have been attributable to thePetitioner's letter. Indeed, the uncontested testimonyof the Employer's president was that the Employerfirst received a copy of the letter on the morning ofthe election, October 18, 1973. The Hearing Officerdid not discredit such testimony nor cite any evidenceto the contrary.' In the absence of any basis for ignor-7Although the letter was mailed on Friday, October 12, 1973, it is unlikelythat the letter could have been delivered to the employees'homes untilMonday, October 15, or could have appeared at the plant until possiblybrought there by employees on Tuesday,October 16. Clearly, this was nota situation where literature was distributed at the plant with copies availablefor supervisors to pick up. PAOLO'S CONTINENTAL RESTAURANT, INC.559ing or discrediting such uncontradicted testimony, Iwould find that the Employer did not have adequatetime to respond to the Petitioner'smaterialmisrepre-sentations. Accordingly, I would set aside the rerunelection.union vote means the employees get a prescrip-tion drug plan, life insurance and a pension plan.The letter contains an incorrect statement of thelaw, a clear promise of benefit, and is designed tomislead and did mislead voters.APPENDIX AFindingsof Fact andConclusionsObjection 1The union caused to be mailed to the employ-ees a letter which was received by employees onand after October 16, 1973, and to which theEmployer did not have adequate time to respond.Employer did not receive a copy of this letteruntil less than 24 hours prior to the election. Acopy of the letter is attached hereto, marked Ex-hibitA and incorporated herein by reference,and is hereinafter referred to as "the letter."The major thrust of the Employer's objections tothe election conducted on October 18, 1973 concernsthe contents of the letter described in this objection.The Employer alleges that various aspects of this let-ter constitute promises of benefit and material misrep-resentations of fact which require that the election beset aside. At the hearing, Jack Rasmus, who prior tothe second election, was an organizer for the Peti-tioners, testified that on Friday, October 12, 1973, hecaused to be mailed to each of the employees of theEmployer a copy of the letter referred to above. JackAllen, president of the Employer, testified that he sawthis letter for the first time when he received a copyfrom an employee on the morning of the election.Inasmuch as the Employer's objections specify withsuch particularity the alleged aspects of Petitioners'letter that are allegedly sufficient to set aside the elec-tion, each will be discussed separately.A. The letter promised Employees that boththe existing Employer health plan and the unionplan would be benefits to the Employees.(Evenmore important, if the Union wins the election, youmay have both the Union's plan and yourEmployer's.That's right, dual coverage!Why?Because under federal law an employer cannottake back what he has already given after anelection! If the Union wins, those of you who arecovered can keep your Employer's plan,plusalleligible Employees will be covered by the unioninsurance as well once the contract is signed. Youcan't lose by voting union. You can only gain.)(emphasisin original)The lettercontainsa flat allegation that aThe Employer contends this portion of the letterimproperly promises that an eventual contract willcontain the Union's health plan, states that the com-pany plan would be maintained under any circum-stances, effectively promises that both plans will beavailable to the employees at no cost to them andpromises drug, life insurance, and pension coverage.At the hearing, Rasmus testified that his referenceto dual coverage in the letter referred to his under-standing of the Employer's health and welfare cover-agewhich contained a conversion provision,permitting an employee to convert his coverage to anindividual health and welfare plan. Accordingly, Ras-mus testified that an employee could exercise thisconversion privilege and retain his existing health andwelfare coverage as well as ultimately being coveredby union insurance if the Union won the election anda contract was signed. Rasmus did admit, however,that he personally was not aware of any contract en-tered into by the Petitioners which contained dualcoverage of health insurance at no cost to the employ-ees.Rasmus explained that his reference to federal lawin the letter was his understanding of the NationalLabor Relations Act, that if a union won an election,an employer could not, immediately after the election,rescind any presently existing health and welfare plan.Rasmus further stated that health and welfare cover-age was of primary concern to the employees that hetalked to prior to the second election.While it is true that the Petitioners' letter with re-spect to dual coverage does not contain any referenceto the cost of the coverage to the employees and ac-cordingly could imply to employees that both an indi-vidual plan and the union insurance would be free,the undersigned views these assertions as merely ex-pressions of a partisan viewpoint and, even if notentirely accurate or only partial truth, are capable ofbeing evaluated by employees as typical campaignpropaganda who are not unaware that "prattle ratherthan precision is the dominating characteristic of elec-tion publicity." 3 The Employer further asserts thatthe Petitioners' reference to federal law that an em-ployer cannot take back what he has already givenafter an election is a misstatement of the law andconstitutes a misrepresentation inasmuch as an em-ployer can take any position during bargaining aslong as it isnot taken in bad faith.3Olson RugCo.v.N.L. R. B.,260 F.2d 255, 257 (C.A. 7). 560DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, the statement is accurate if it refers to thefact that once an election is won by the union, anemployer cannot rescind all benefits the employeesmay have prior to the negotiation of a contract. I findthat the Petitioners'reference to federal law consti-tutes mere inartistic or vague wording,subject to dif-ferent interpretations and does not constitute such amisrepresentation as to necessitate setting aside theelection.4While the Employer contends that the Petitioners'letter bluntly states that the company plan would bemaintained under any circumstances,the letter clear-ly states that if the Union wins the election,employeescould[emphasis supplied]select to retain this coverageunder the present existing company health and wel-fare plan and does not state that the planwould[em-phasissupplied]bemaintainedunderanycircumstances.Finally, the Employer asserts that the letter flatlystates that an eventual contract will contain the unionhealth plan as well as prescription drug,life insurance,and pension coverage.While the letter does state thatall eligible employees will be covered by the unioninsurance,it is limited by the fact that it states thatthis will not occur until a contract is signed. The state-ment may imply that under any circumstances, if theunion wins the election,the employees will receive theunion insurance.However,in view of today's massmedia coverage of various labor negotiations,whereinthe parties"insist"or "demand"a specific proposalbut finally settle on less, the average worker hasreached such a level of sophistication which allowshim to understand that bargaining is a necessary con-comitant of arriving at a collective-bargaining agree-ment and involves a process of give and take andcompromise with the final solution differing from thepublic announcement of the parties involved. Thus,while the Petitioners'letter states that if the Unionwins the election employees will receive the unioninsurance and will also receive prescription drug, lifeinsurance,and pension coverage,it appears that theyare possible bargaining demands, and are permissiblein election campaigning.Accordingly,Ido not findthat this aspect of the Petitioners'letter warrants set-ting aside the election5and I recommend that Objec-tion 1(A) be overruled.B.The letter contains misrepresentations con-cerning both the employer's health plan and theunion's health plans.The misrepresentations areas follows:4Hollywood Ceramics Company, Inc.,140 NLRB 221, 224;Modine Manu-facturing Company,203 NLRB No. 77.5Hollywood Ceramics Company, Inc., supra;Modine Manufacturing Compa-ny, supra;Associated LernerShopsof America,Inc., 207 NLRB No. 18.(i)The letter alleges that the company plancovers only employees who work 30 hours perweek.The employer plan covers all employees.The Employer now contends that the Petitioners'letter is a material misrepresentation with respect tothe comparisons made between the Union'shealthplan and the Employer's existing health plan.Rasmus testified that prior to writing this letter, hecompared,in detail,the Employer's existing healthplan with the Union's health plan,as well as conversa-tions he had with the Union's Secretary.Allen testi-fied that the Employer's health plan,underwritten byHartford Insurance,was instituted on August 1, 1973.Further,he explained that an insurance representativeexplained the program to the employees at that time.Approximately 40 to 60 days later,each employee wasprovided with a copy of the health plan, which was thesame booklet that Rasmus used in making his com-parison.As noted above,the Employer contends that thelettermisrepresents the company health plan by stat-ing that only employees who work 30 hours a week arecovered.Allen acknowledged that the booklet distrib-uted to all employees did contain a limitation thatonly active full-time employees working at least 30hours per week were covered under the Employer'shealth and welfare program.However, Allen testifiedthat the Employer coveredallof its employees, re-gardless of the number of hours worked.Rasmus fur-ther testified that in his various conversations withemployees prior to the second election,he did notlearn from any employee that he was covered underthe existing Employer health plan and was not work-ing 30 hours per week.Inasmuch as the definition of coverage for an activefull-time employee required 30 hours per week wascontained within the Employer's booklet that ex-plained the health and welfare coverage,the under-signed concludes that it would be beyond theknowledge of the Petitioners to have known that allemployees were covered under the Employer's healthand welfare plan. Even assuming,arguendo,that thePetitioners should have known of such coverage, theundersigned concludes that such reference does notconstitute a material misrepresentation inasmuch asthe employees would know or could have ascertainedwhether or not the statement was correct.Accordingly,the Petitioners'assertion that employ-ees would be required to work 30 hours a week underthe Employer'splan before he would be entitled tohealth and welfare coverage does not warrant that theelection be set aside.'6Hollywood Ceramics Company, Inc., supra;Uniroyal,169 NLRB 918;Convalescent Hospital Management Corp.d/b/a Elmcrest Convalescent Hospi-tal,173 NLRB 38;Gary Drilling Co.,208 NLRB No. 134. PAOLO'S CONTINENTAL RESTAURANT, INC(u)The letter alleges that its dental insurancecovers 75% of all dental expenses and that thecompany plan in part covers only 50%. In fact,the company plan covers 75% of the cost of serv-ices provided under the union plan and 50% ofthe cost of services employer believes not coveredat all under the union plan.While the Employer asserts that the Petitioners' let-termaterially misrepresents the amount of coverageprovided under the Employer's existing health andwelfare plan with respect to dental coverage, it ap-pears from an examination of the two plans that, infact, the Petitioners' coverage would provide 75 per-cent of all dental expenses, while the Employer's planseparates coverage into two parts, Class A and ClassB charges. Thus, while the Petitioners' coveragewould cover 75 percent of all dental expenses as longas an employee would utilize the services of a partici-pating dentist, only some of these same services arealso paid in the same manner by the Employer's planwhile other services are only paid by 50 percent. Forexample, while the Petitioners' dental coverage wouldpay for 75 percent of the cost of services with respectto restorative dentistry, including crowns and pros-thodontic services, such work would be covered underthe Employer's plan as Class B charges and it wouldcover only 50 percent of the cost.Accordingly, this aspect of the letter does not con-stitute a material misrepresentation of fact inasmuchas it reflects a true representation of the various plans.Again, even assuming,arguendo,that the Petitioners'lettermisrepresents the employees' dental coverage,such information, contained within the booklet dis-tributed to all employees, would be within the em-ployees' own knowledge and could be evaluated bythem and does not warrant setting the election aside'(in)The letter alleges that union insurancecovers employees working 10 hours per weekwhile referring to 30 hours for comparable cover-age for employees under the company plan. Infact, employer believes that union health insur-ance provides only minimal and not comparableservices for a part-time employee.This contention by the Employer refers to the fol-lowing sentence in Petitioners' letter, "But with theUnion's insurance you get approximately the samecoverage, but need only work10 hours a weekto quali-fy." (emphasis in original) Rasmus testified that hisreference in the letter to 10 hours a week related to thequalification for coverage, rather than to the amount7 /bid561of coverage that an employee working such hourswould receive. In fact, Rasmus admitted that an em-ployee working 10 hours per week on the average orbetween 40 and 79 hours a month would receive onlyhalf the coverage of a full-time employee under thePetitioners' plan. The letter's reference to 30 hours perweek for qualification for the employees under theEmployer's plan refers to Rasmus' belief that an em-ployee had to work 30 hours a week to qualify for theEmployer's plan. [See discussion in (i),supra.]The Employer contends that this sentence in theletter does not refer to qualification but implies com-parable coverage for an employee working only 10hours a week. In fact, the Employer asserts that onlyminimal and not comparable services for part-timeemployees is provided under the union plan.An examination of the Petitioners' health and wel-fare plan does indicate that an employee working anaverage of only 10 hours per week would not receivecomparable services of an employee covered underthe Employer's plan. If this is the only interpretationthat this sentence could have, itcouldconstitute amaterial misrepresentation of fact. However, anotherinterpretation of the sentence refers to qualificationfor coverage and is consistent with Petitioners' beliefthat an employee had to work 30 hours per week toqualify for the Employer's plan. As found,supra,itwas not a misrepresentation for the Petitioners to statethat an employee would have to work 30 hours perweek to qualify under the Employer's planWith thisinterpretation, the sentence would appear to be a per-missible argument. The mere fact that a statement isinartistically or vaguely worded and subject to differ-ent interpretations willnotsuffice to establish suchmisrepresentation as to necessitate setting the electionaside.'Although not alleged specifically in its objections asa misrepresentation of fact, at the hearing and in itsbrief, the Employer asserts that the reference in thePetitioners' letter to a deductible provision within theEmployer's health and welfare coverage constituted amaterialmisrepresentation of fact. In this regard,while Petitioners' letter states that the Employer'shealth and welfare plan contained a $100 deductiblefor hospital-medical for each time that an employeeused the plan and that the Union's plan had no suchdeductible, the Employer asserts that neither plan,contains a deductible for hospital-medical or basicservices and both plans possessed a $100 calendaryear deductible for major medical. While Rasmus tes-tified that in his view, the Employer's health and wel-fare plan contained a deductible for hospital-medical,8Hollywood Ceramics, Company, Inc, supra, ModineManufacturing Com-pany, supra 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDit appears that the Employer is correct in his assertionthat neither plan contained a deductible for basicmedical services while both plans do contain a calen-dar year deductible for major medical, which is onlyprovided after usage of the basic services.While Petitioners' reference in the letter to the de-ductible does constitute a misrepresentation of factinasmuch as there was no such deductible within theEmployer's health and welfare coverage, the under-signed concludes that the subject of the deductiblewas contained within the Employer's health and wel-fare booklet distributed to all employees prior to theelection and that such employees were capable of as-certaining what was contained within this document.'Accordingly, and based on a careful examinationof the Petitioners' letter and the other documents in-volved, the undersigned concludes that, contrary totheEmployer's contentions, the Petitioners' letterdoes not contain material misrepresentations of factthat requires that the election be set aside. According-ly, it is recommended that Objection 1(B) be over-ruled.Inasmuch as the undersigned has concluded thatthe various aspects of the Petitioners' letter did notconstitute a material misrepresentation of fact, I finditunnecessary to determine whether or not the Em-ployer had an adequate opportunity to reply to theletter. 10C. The union, as reflected in the letter, prom-ised Employees that their initiation fee would be$7.50, despite the fact that the general initiationfee for this union is between $35.00 and $45.00.The reduction would clearly have meaning onlyin the event that the Union won the election.Introduced into the record at the hearing was theInternationalConstitution of the Petitioners effective1966, which provided that the initiation fee for em-ployees was $50. The Employer asserts that the deci-sion of the United States Supreme Court inN. I.. R. B.v.SavairManufacturing Company,414 U.S. 270, 84LRRM 2929 (December 17, 1973), expressly prohibitsa union'swaiver of initiation fees under any circum-stances.Rasmus testified that he had been instructed thatthe International Union had established a special ratefor "any new house." This meant that there could be9See cases cited in Footnote6, supra.10 Should the Board find that the Petitioners'letter does contain materialmisrepresentations,I find thatthe Employerhad an adequateopportunityto communicatewith employeesto removeany confusionamongthe employ-ees that might have been attributable to the Petitioners'letter.Cf. S. H.Lynch and Company, Inc.,171 NLRB 1354.a reduction of the initiation fee for all employees ofany newly organized employer. Further, it appearsthat Petitioners' Constitution, effective August 1971,superseded the previous Constitution and providesthat Petitioners' International Union president mayauthorize reduced fees during an organizational drive.Itappears that the Petitioners acted within themeaning of their constitution when, during the orga-nization drive to represent the employees of the Em-ployer, they offered in their letter to reduce initiationfees and dues. Even assuming,arguendo,that the pre-vious Constitution was in effect, the offer of a reduc-tion of the initiation fee for all employees if the unionwon the election does not constitute an unlawful in-ducement within the meaning of the decision of theSupreme Court in SavairManufacturing Company, su-pra.Where a union offers to waive or reduce itsinitia-tion fee for all employees who join at any time duringan organizational stage of representation, prior to, orsubsequent to, an election, such waiver or reductiondoes not impair the employees' freedom of choice inthe election or constitute interference which wouldwarrant setting aside the election." Accordingly, it isrecommended that Objection 1(C) be overruled.(D) The letter alleges that the company agreedto give employee Bonnie Shilla her job backthrough union efforts. There was in fact no agree-ment on the part of the company to give thatemployee her job back as the union well knew.This objection by the Employer refers to the follow-ing statement in Petitioners' letter, "Just ask BonnieShilla,who management has agreed to give her jobback as a result of union efforts through the NationalLabor Relations Board!"Bonnie Shilla was a former employee of the Em-ployer who was discharged prior to the first election.Five days later she was reinstated by the Employer.Subsequently, she was discharged again after a dis-pute with the maitre d'. Thereafter, the Petitionersfiled an unfair labor practice charge against the Em-ployer, alleging that her second discharge was viola-tive of the Act. During the course of the investigationof the charge, an agent of the National Labor Rela-tionsBoard apparently had various conversationswith Allen. Allen subsequently agreed to have a con-versation with Shilla concerning the possibility of herreturning to work. However, Shilla never appeared todiscuss her possible return to work with Allen. Ac-11B.F.Goodrich Tire Company,209 NLRB No. 182. PAOLO'S CONTINENTAL RESTAURANT, INC.563cordingly, the Employer asserts that the letter con-tains a misrepresentation of fact since Allen neveragreed to return Shilla to work.The Petitioners rely on a letter from Board AgentBrand of Region 20 with respect to the return to workof Shilla. In the letter, there is a discussion concerningthe return to work of Shilla and a reference is madethat it was through union efforts that Shilla couldpossibly return to work."While apparently there was no agreement for Shillato return to work, after carefully evaluating the evi-dence, the undersigned concludes that there was somebasis in fact for the reference in the Petitioners' letterto their effort in attempting to return her to the em-ploy of the Employer. In any event, it is concludedthat the reference in the letter to the return to workof Shilla does not constitute a material misrepresenta-tion of fact and constitutes election propaganda thatwould not have a significant impact on the election."Accordingly, it is recommended that Objection 1(D)be overruled.Objection 2The union refused to permit Employees of Em-ployer, solely because they were such Employees,to obtain a withdrawal card from the union,which would have been available to any otherunion member. The result of this activity was thatEmployees remained subject to union dues anddiscipline and were subjected to union pressuresduring the campaign.The Employer submitted no evidence in support ofthis allegation at the hearing. It has long been heldthat the objecting party' must provide specific evi-dence in support of its allegations." Accordingly, Ifind that Objection 2 is without merit and recommendthat it be overruled.Objection 3The office of the Regional Director changed itsposition on the eligibility date for Employees af-ter the agreement concerning a new election uni-laterally and without notification of Employer'scounsel. The new eligibility list was substantiallydifferent from the eligibility list submitted for the12Petitioners' Exhibit No I13Hollywood Ceramics Company, Inc, supra, Southern Foods, Inc,171NIeRB 999,Gary Drilling Co, supra14P S I Division of Warner Brake and Clutch,194 NLRB 499,MrsWeaver's Salads, a Division of Dean Foods Co, Inc,181 NLRB 197,MohawkBedding Corp.178 NLRB 432original date agreed upon and substantially de-prived Employer of an opportunity to conduct anelection campaign and to reach eligible voters. Anew list of eligible voters was demanded by theRegional Director after the excelsior period onthe new election had expired. The election wasnot properly conducted for that reason alone.After the parties stipulated to set aside the firstelection, the Employer's counsel, on October 1, sub-mitted to Region 20 anExcelsiorlistof names andaddresses of the employees who were allegedly eligi-ble to vote in the October 18 election. In an attachedletter to theExcelsiorlist, the Employer's counsel in-dicated that his position was that employees who hadquit or had been terminated since the first electionshould not be eligible to vote. The Regional Officehad inadvertently requested anExcelsiorlistmade upof the employees who had been on the payroll priorto the first election. This error was discovered on Oc-tober 1 and the Regional Office contacted the Em-ployer for a correctedExcelsiorlist.However, Allenwas contacted directly rather than the Employer'scounsel. On October 2, the Employer's secretary, Be-dini, submitted a correctedExcelsiorlist to the Re-gional Office. Thus, the Employer was informed 16days prior to the election of those employees whowere to be eligible to vote in the second election.Apparently, neither the Regional Office nor anyemployerrepresentativeeverinformedtheEmployer's counsel of the secondExcelsiorlist.How-ever, at the preelection conference on the day of theelection, the Employer and its counsel was given theopportunity to inspect the secondExcelsiorlistandwas represented at the election by an observer whohad the right to challenge any voters believed noteligible to vote, but who chose not to exercise thisrightThe undersigned concludes that although it wasunfortunate that the Employer's counsel was not in-formed of the secondExcelsiorlist, the Employer wasprovided with ample notification of those employeesto be eligible in the second election, had ample oppor-tunity to conduct its campaign, and had the right tochallenge any voter believed not eligible to vote at theelection.Moreover, the letter by the Employer's coun-sel to the Regional Office on October 1, indicates hisbelief that employees who had been terminated or hadquit prior to the second election should not be eligiblevoters. Accordingly, I find that the Employer was notprejudiced by the change in theExcelsiorlist and Irecommend that Objection 3 be overruled."15Fraser & Johnston Manufacturing Co,106 NLRB900; cfSocony-Vacu-umOil Company,Inc,84NLRB 969 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDObjection4APPENDIX BThe union, throughits agent,directly allegedto an employee, Mike Bertaldo, that his job clas-sification under the union contract entitled himto $3.50 per hour. At the pre-election conference,he challenged that Employee's vote on theground that the Untion [sic] contract did not pro-vide any classification into which that employeemight fall.Rasmustestified that prior to the election on Octo-ber 18, he visited the home of employee Mike Bertal-do on two occasions. On the first occasion, he spokeonly to Bertaldo's father. On the second visit, he ques-tioned Bertaldo regarding his duties to ascertain whatjob classification he might fall under. Allen testifiedthatBertaldo was aregularly scheduled part-time em-ployee who did odd jobs for the Employer.Rasmustestified that he had difficulty in ascertaining whatclassification Bertaldo might fit into under a possibleunion contract covering the employees of the Em-ployer. He stated that he informed Bertaldo that theclosest classification under any existing contract thatthe Petitioners had with any employer was the classifi-cation of utility men who earned $3.50 an hour. Ras-mus deniedthat he promised Bertaldo that he wouldreceive $3.50 an hour if the Union won the electionand merely stated that this was the closest classifica-tion he could think of that Bertaldo might qualify for.At the preelection conference, Rasmus did inform theBoard Agent that he would challenge the vote of Ber-taldo at the election because he felt that he did notbelong in the unit and Bertaldo's vote was subse-quently challenged by Petitioners' observer. Bertaldodid not testify at the hearing.While the Employer contends that the Petitionersimproperly promised Bertaldo that if the Union wonthe election he would receive $3.50 an hour, the un-contradicted evidence appears that Rasmus merelyinformed Bertaldo that the closest classification thathe might fit into under other collective-bargainingagreementsthat Petitioners had with other employerspaid $3.50 an hour. There is no evidence on the recordof any unlawful or improper promise by Rasmus. Fur-ther, it is the right of all parties at an election tochallenge any voter for cause. It appears that Rasmusmerely challenged the ballot of Bertaldo because hebelieved that Bertaldo did not belong within any de-finition in the agreed-upon appropriate unit. Further,challenges were not sufficient in number to affect theresults of the election. Accordingly, inasmuch as thePetitionersdid notengage inany improper conductwith respect to the eligibility of Bertaldo, I recom-mend that Objection 4 be overruled.NEW UNION ELECTIONA second Union Electionhas been ordered forPaolo's employees by the National Labor RelationsBoard! Following the first election last August, theUnion protested certain unfair actions taken byPaolo's management in the first election. And now theFederal Government has ordered a re-run election,which will be held thisThursday, October 18,between11-11:30 A.m.and5-6 F.M.SO WHAT HAS CHANGED?Many things! For example, do you know that theMedical Insurance given by your employer just beforethe first election (to influence the vote against theUnion no doubt) covers only those employees whowork at least30 hours a week?Many employees there-fore have absolutely no medical, hospital or dentalcoverage at all! Are you one? Also, do you know thateven if you work the minimum 30 hours a week, withyour employer's plan you still must paya $100 deduct-iblefor hospital-medical each time you use it? And a$50 deductibefor dental work! Finally, do you knowthat in many cases you [sic] employer'sdental planpays only 50%of costs and not 75% as promised? Someemployees have even had to pay theirentirebill them-selves!Just ask around.But with the Union's Insurance you get approxi-mately the same coverage, but need only work 10hours a weekto qualify. Also, with the Union planthere isNo Deductiblecharges for Hospital-Medicalor Dental. And the Union always pays 75% of yourDental costs. The Union paid out over $1 million inMedical-Dental benefits to its members last yearalone!And remember, with the Union you get aPre-scription Drug Plan, Life Insurance,and a PensionPlanas well!Even more important, if the Union wins the electionyoumay have both the Union's Plans and youremployer's.That's right, dual coverage! Why? Becauseunder federal law an employer cannot take back whathe has already given after an election! If the unionwins those of you who are covered can keep youremployer's plan, plusalleligible employees will becov.;red by the Union insuranceas well oncethe con-tract is signed. You can't lose by voting Union. Youcan only gain!BUT THERE IS MORE!As we all know, with climbing food pricesRestau-rant business is beginningto drop offall over. Paolo's PAOLO'S CONTINENTAL RESTAURANT, INC.is also beingaffected by this! Many of you may al-ready be feeling the pressure from management: or-ders to cut down on costs, work a little faster, harder,etc.A drop-off in business may also mean the pros-pect oflay-offsor management coming up with pettyexcuses forfiringemployees. But with a Union youhave rights. AUnion means more Job Security.Forexample, with a Union you would have seniorityrightswith regard to any lay-off andmanagementcould not fire you whenever it pleases. With a Union,managementmustproveyou are unable to do your jobbefore it can fire you! In other words, the Union canhelp protect your job. Just ask Bonnie Shilla, whommanagementhas agreed to give her job back as aresult of Union efforts through the National LaborRelations Board!And there's more than just Job Security involved.With a Union you have protection againstpetty har-565assmentfrom management or other employees. Forexample, with a Union waiters and waitresses wouldnot be made to pay 15% of their tips to the captains;The choice whether to pay this would be completelyvoluntary on their part.HOW MUCH?For thepriceof a cup of coffee a dayemployees canhave the Union Hospital-Medical,Dental,Drug, LifeInsurance,and Pension coverage(in addition to yourpresent employer coverage)described above. TheUnioninitiationfeewill be only$7.50andmonthlyduesare only$7.50,and less if you are a student orattend union meetings.How can you lose??VOTE "YES" FOR THE UNION ONTHURSDAY!!